1    ALIN D. CINTEAN (SBN 240160)
     Certified Criminal Law Specialist
2
     State Bar of California, Board of Legal Specialization
3
     555 Capitol Mall Ste. 755
4    Sacramento, CA 95814
     Phone (916)441-3500
5
     Alin@SacramentoDefenseAttorney.com
6
     Attorney for Defendant
7    MONTRELL ROY
8                                 UNITED STATES DISTRICT COURT
9
                                EASTERN DISTRICT OF CALIFORNIA
10

11

12                                                        CASE NO.: 2:18-CR-00200-GEB
      UNITED STATES OF AMERICA
13
            PLAINTIFF                                     STIPULATION AND [PROPOSED]
14                                                        ORDER CONTINUING CASE AND
15                                                        EXCLUDING TIME

16    MONTRELL ROY
17                    DEFENDANT
18

19

20

21                                          I.     STIPULATION
22      Defendant Montrell Roy by and through his counsel of record and plaintiff United States of
23   America, by and through its counsel of record, hereby stipulate that the previously-scheduled

24   status conference, currently set for September 6th, 2019, be vacated and that the matter be set for
     status conference on November 15th, 2019 at 9:00 a.m.
25

26

27
                                                      1
28   STIPULATION TO CONTINUE
     STATUS CONFERENCE, ORDER
1           This continuance is requested to meet with the client and further investigate possible
2    sentencing exposure and defenses in this matter.
3

4
            IT IS FURTHER STIPULATED that the ends of justice served by the granting of such a
     continuance outweigh the best interests of the public and the defendant in a speedy trial and that
5
     time within which the trial of this case must be commenced under the Speedy Trial Act should
6
     therefore be excluded under 18 U.S.C. Section 3161(h)(7)(B) (iv), corresponding to Local Code
7
     T-4 (to allow defense counsel time to prepare) from the date of the parties’ stipulation,
8
     September 6th, 2019, up to and including November 15th, 2019. IT IS SO STIPULATED.
9

10

11          Dated: 9/5/2019
12
                                                                  /s/ Alin D. Cintean
13                                                                Alin D. Cintean
                                                                  Attorney for Montrell Roy
14

15

16                                                                /s/ Cameron Desmond
                                                                  Cameron Desmond
17
                                                                  Assistant United States Attorney
18

19

20

21

22

23

24

25

26

27
                                                      2
28   STIPULATION TO CONTINUE
     STATUS CONFERENCE, ORDER
1                                                 ORDER
2    The Stipulation of the parties is hereby accepted and the requested continuance is GRANTED.
3    This matter shall be dropped from this court’s September 6th, 2019 criminal calendar and re-

4
     calendared for status conference on November 15th, 2019. Based on the representations of the
     parties the court finds that the ends of justice served by granting this continuance outweigh the
5
     interests of the public and the defendant in a speedy trial. Time is excluded from the time of the
6
     filing of this stipulation on September 5th, 2019, through and including November 15th, 2019.
7

8
     IT IS SO ORDERED.
9    Dated: September 5, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                      3
28   STIPULATION TO CONTINUE
     STATUS CONFERENCE, ORDER
